 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   701 East Bridger Avenue, Suite 520
     Las Vegas, NV 89101
 4   Telephone: (702) 728-5300
     Fax: (702) 425-8220
 5   Email: maggie@nvlitigation.com
 6   Counsel for Plaintiff Larime Taylor

 7                            UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
     LARIME TAYLOR, an individual,
10             Plaintiff,
          vs.                                            Case. No.: 2:19-cv-00995-JCM-NJK
11
12   LAS VEGAS METROPOLITAN POLICE                       STIPULATION AND ORDER TO
     DEPARTMENT, in its official capacity;               EXTEND THE DEADLINE FOR
13   CLARK COUNTY, a political subdivision               PLAINTIFF’S RESPONSE TO
     of the State of Nevada; SHERIFF JOSEPH              COUNTY DEFENDANTS’
14
     LOMBARDO, in his official capacity as               MOTION TO STAY DISCOVERY
15   Sheriff of the Las Vegas Metropolitan Police        (ECF No. 38)
     Department; OFFICER YOUNG, as an
16   individual and in his capacity as a Las Vegas       (FIRST REQUEST)
     Metropolitan Police Department Officer;
17
     OFFICER KRAVITZ, as an individual and
18   in his capacity as a Las Vegas Metropolitan
     Police Department Officer; OFFICER
19   DARRELL LEE DAVIES, as an individual
20   and in his official capacity as a Las Vegas
     Metropolitan Police Department Officer;
21   OFFICER WESTON FERGUSON, as an
     individual and in his official capacity as a
22   Las Vegas Metropolitan Police Department
23   Officer; OFFICER THOMAS ALBRIGHT,
     as an individual and in his official capacity
24   as a Las Vegas Metropolitan Police
     Department;        OFFICER          JANETTE
25   GUTIERREZ, as an individual and in her
26   official capacity as a Las Vegas Metropolitan
     Police Department Officer; OFFICER
27   CLINT OWENSBY, as an individual and in
     his official capacity as a Las Vegas
28


                                                     1
     Metropolitan Police Department; OFFICER
 1
     ROBERT THORNE, as an individual and in
 2   his official capacity as a Las Vegas
     Metropolitan Police Department Officer;
 3   OFFICER JACOB BITTNER, as an
     individual and in his official capacity as a
 4
     Las Vegas Metropolitan Police Department
 5   Officer; OFFICER GERARDO REYES, as
     an individual and in his official capacity as a
 6   Las Vegas Metropolitan Police Department
 7   Officer; OFFICER MORGAN MCCLARY,
     as an individual and in his official capacity
 8   as a Las Vegas Metropolitan Police
     Department Officer; OFFICER JAKE
 9   FREEMAN, as an individual and in his
10   official capacity as a Las Vegas Metropolitan
     Police Department Officer; and OFFICER
11   CHRISTOPHER LONGI, as an individual
     and in his official capacity as a Las Vegas
12   Metropolitan Police Department Officer,
13                    Defendants.

14            Pursuant to LR IA 6-1, Plaintiff LARIME TAYLOR and Defendants CLARK

15   COUNTY and CLARK COUNTY DEPARTMENT OF PUBLIC WORKS (“County

16   Defendants”), by and through their respective counsel, hereby stipulate and request that this

17   Court extend the deadline to file the Plaintiff’s Response to County Defendants’ Motion to

18   Stay Discovery (ECF No. 38) filed on September 17, 2019 by an additional six (6) days,

19   extending the deadline from October 1, 2019 to October 7, 2019. This is the first stipulation

20   for extension of time for Plaintiff to file his Response.

21            This Request for an extension of time is not sought for any improper purpose or

22   other purpose of delay. This request for extension is based upon the following:

23            Counsel for Plaintiff initiated this request because counsel is currently discussing

24   with counsel for the County Defendants possible resolutions to discovery matters. This

25   extension is therefore necessary to allow the parties to continue discussions and avoid

26   unnecessary filings with this Court.

27            WHEREFORE, the parties respectfully request that this Court extend the deadline

28   to file Plaintiff’s Response to County Defendants’ Motion to Stay Discovery (ECF No. 38)



                                                       2
 1   filed on September 17, 2019 to up to and including October 7, 2019.
 2            IT IS SO STIPULATED.
 3   DATED this the 1st day of October, 2019.      DATED this the 1st day of October, 2019.
 4   MCLETCHIE LAW                                 DISTRICT ATTORNEY’S OFFICE
 5
     /s/ Alina M. Shell                            /s/ Joel K. Browning
 6   Margaret A. McLetchie, NBN 10931              Steven B. Wolfson, District Attorney
     Alina M. Shell, NBN 11711                     Joel K. Browning, NBN 14489
 7   701 E. Bridger Ave., Suite 520                500 S. Grand Central Pkwy. PO Box 552215
     Las Vegas, NV 89101                           Las Vegas, NV 89155-2215
 8
     Email: maggie@nvlitigation.com                Email: joel.browning@clarkcountyda.com
 9   Attorneys for Plaintiff Larime Taylor         Attorneys for Clark County and Clark County
                                                   Department of Public Works
10
11
12
                                             ORDER
13
                                             IT IS SO ORDERED.
14
15
16
                                             NANCY J. KOPPE
17                                           U.S. MAGISTRATE JUDGE
18
19
                                             DATED: October 3, 2019
20
21
22
23
24
25
26
27
28


                                                  3
